George Rose Smith, Justice. The principal appellant, Mrs. Jones, applied for a permit to operate a liquor store in Fayetteville. The Alcoholic Beverage Control Board, after a hearing, reversed the ruling of its director and granted the permit. The circuit court in turn reversed the Board, for want of substantial evidence. This appeal is from the circuit court’s judgment, a supersedeas bond having been given to keep the store open during the pendency of the appeal. The appellant’s abstract of the record can, in truth, hardly be called an abstract at all. It copies the Board’s decision, but it contains no other information of value to us in passing upon the appeal. It is argued that the Board’s decision is supported by substantial evidence, but not a syllable of the evidence is abstracted. We are not in a position to say that the circuit court’s judgment is erroneous. Affirmed. We agree. Harris, C.J., and Holt and Howard, JJ.